Citation Nr: 1646094	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  15-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1960 to April 1964. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs, Regional Office, located in Detroit, Michigan (RO), which reopened the previously denied claim for entitlement to service connection for bilateral hearing loss, but confirmed and continued the denial of the underlying claim.  The Veteran appealed the denial of his claim.  

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2015).


FINDINGS OF FACT

1.  In a January 2011 decision, the Board denied the Veteran's claim for entitlement to service connection bilateral hearing loss because the evidence failed to demonstrate that his current disorder was related to his period of service. 

2.  The additional evidence associated with the claims folder subsequent to the Board's January 2011 decision relates to an unestablished fact (evidence of medical nexus between current diagnosed disorder and service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  Resolving any doubt in the Veteran's favor, the competent evidence of record demonstrates that his current bilateral hearing loss disability likely is related to his in-service noise exposure. 



CONCLUSIONS OF LAW

1.  The January 2011 Board decision that denied the Veteran claim for service connection claim for bilateral hearing loss is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 (2015).

2.  The criteria for entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Petition to Reopen Previously Denied Claims 

A decision issued by the Board is final, unless appealed to the Court of Appeals of Veterans' Claims (Court) or another exception to finality applies (e.g., the Chairman of the Board orders reconsideration of the decision).  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015). 

A final Board decision subsumes all prior rating actions which addressed the issue on the merits and the claim may not thereafter be reopened and allowed on the same factual basis; rather new and material evidence must be presented to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 20.1104, 20.1105 (2015).

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally filed a claim for service connection for bilateral hearing loss in 2005, but his claim was denied in December 2005 rating decision that was subsumed by a January 2011 Board decision.  The Veteran's claim was denied because the evidence failed to demonstrate that his current diagnosed bilateral hearing loss was incurred during his period of service or otherwise related to his period of service.  The Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104, and 20.1105.  

Since the January 2011 decision, additional evidence has been received and associated with the claims folder.  This evidence includes an August 2014 private medical statements that supports a medical nexus between the Veteran's current bilateral hearing loss disability and his in-service noise exposure.  This evidence is new, as it was not part of the record at the time of the prior denial.  It is also material.  As new and material evidence has been received, the claim is reopened. 

2.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability. Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent. 
 38 C.F.R. § 3.385 (2015).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that he has current hearing loss as result of exposure to loud noises during his period of service.  He reports that he served as cook attached to an artillery unit, and his unit duties something required him to be near loud explosions during training.  In addition, the Veteran reports that he was exposed to noise of machine gun and small arms fire when participating on the firing ranging during trainings.  See August 2014 statement in support of the case. 

A review of the claims folder demonstrates that the Veteran has current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  See the report of an April 2015 VA examination report.  In addition, VA has already conceded that the Veteran was likely exposed to loud noises during his period of service when it awarded service connection for tinnitus in an April 2015 rating decision.  Both element (1), current disability, and element (2), in-service injury, have been met. 

With regard to element (3), a medical nexus between the Veteran's bilateral hearing loss and his period of service, the record contains an August 2014 opinion from Dr. M. J. L., an otolaryngologist, who concluded that the Veteran's bilateral hearing loss is more likely than not due to acoustic trauma that he suffer during his period of service.  This private medical opinion appears to be based primarily on the Veteran's reported history of acoustic trauma and complaints of hearing loss, but has also specifically considered the Veteran's normal audiometric results at the time of his separation from service.  Dr. L. specifically noted that exposure to loud noises, such as from standard military training with artillery fire and on the firing range, can result in progressive hearing loss that does not appear until years after the initial exposure.   

In contrast, the April 2015 VA examiner opined that the Veteran's bilateral hearing loss was not caused by noise exposure in service.  In support of this medical conclusion, the VA examiner reasoned that there was no evidence of hearing loss document in his service treatment records and the audiometric results were normal at the time of his separation examination.   This medical opinion was based on the findings from clinical evaluation, including the Veteran's reported history, as well as based on a review of the claims folder, including his service treatment records. 

Although the VA examiner's opinion is a medical conclusion that the Board cannot ignore or disregard, the Board is not obligated to accept any examiner's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Rather, the Board's duty is to assess the probative value of the medical evidence.  Id.  Here, it appears that both the VA examiner and Dr. L. considered the Veteran's reported history of hearing problems and noise exposure, as well as the audiometric results at the time of the Veteran's separation from service.  While the ability review of the entire claims folder does provide probative value to the medical opinion rendered based on that review, the Board has no reason to doubt the veracity of the Veteran's lay statements regarding his exposure to loud noises and his reported history of decreased hearing acuity upon which the private medical opinion is primarily based.  The Board finds that the probative value of the conflicting medical opinions are at least in equipoise where one of the opinions is not more probative than the other. 

The Board concludes that the medical nexus evidence of record addressing the etiology of the Veteran's bilateral hearing loss is in relative equipoise.  Thus, any reasonable doubt is resolved in his favor and the third element has been met for this claim.  See Shedden, supra.  Accordingly, the entitlement to service connection for bilateral hearing loss is warranted.  



ORDER

New and material evidence having been received; the previously denied claim for entitlement to service connection bilateral hearing loss disability is reopened. 

Entitlement to service connection for bilateral hearing loss disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


